Citation Nr: 0723426	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-14 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for rectal cancer with 
metastases in the pelvis and prostate, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and sons



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1969 to November 
1970.  He died in November 2004, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of March 2005, 
which denied the appellant's claim for service connection for 
prostate cancer, for accrued benefits purposes.  However, at 
the time of the veteran's death, a perfected appeal for 
service connection for rectal cancer with metastases in the 
pelvis and prostate had just been remanded by the Board, and 
the appellant's statements and hearing testimony clearly show 
that she has been intending to appeal that issue, not just 
the prostate cancer.  The statement of the case, which 
concludes that as there is no evidence to relate the 
veteran's metastatic rectal cancer to the prostate to 
service, service connection remained denied, is sufficient to 
bring the entire issue into the scope of the appeal.

In a March 2005 rating decision, the RO also denied service 
connection for the cause of the veteran's death.  The 
appellant, however, did not appeal this issue, and it is now 
final.  38 U.S.C.A. § 7105 (West 2002).  In November 2006, 
the appellant appeared at a hearing held at the RO before the 
undersigned (i.e., Travel Board hearing).  At this hearing, 
mention was made on several occasions to the cause of death, 
and to prostate cancer as a contributory cause of death.  In 
addition, extensive records have been submitted since the 
veteran's death, to include an explanatory nexus opinion.  
These may not be considered in the accrued benefits claim, 
which, as discussed below, is limited to evidence on file at 
the date of the veteran's death.  Under these circumstances, 
the Board finds that the hearing testimony raised a claim to 
reopen the previously denied claim for service connection for 
the cause of the veteran's death.  This issue is referred to 
the RO for initial development and consideration, including 
notification pursuant to Kent v. Nicholson, 20 Vet.App. 1, 10 
(2006) (in providing notice of what constitutes new and 
material evidence to reopen a service connection claim, VA 
must look at the bases for the denial in the prior decision 
and to respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial). 


FINDINGS OF FACT

1.  At the time of the veteran's death in November 2004, he 
had an appeal pending for service connection for rectal 
cancer with metastases in the pelvis and prostate.

2.  Evidence on file at the time of the veteran's death 
showed that he served in Vietnam.  

3.  Evidence on file at the time of the veteran's death 
included medical evidence showing that the cancer in the 
prostate was not a primary cancer, but a metastasis of rectal 
cancer.  

4.  Primary rectal cancer has not been shown to be actually 
due to Agent Orange exposure.


CONCLUSION OF LAW

Rectal cancer with metastases in the pelvis and prostate was 
not incurred in or aggravated by active service, for accrued 
benefits purposes.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5121 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In a letter dated in March 
2006, the RO advised the claimant of the information 
necessary to substantiate her claim, and of her and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  She was also told to provide any relevant 
evidence or information in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
addition, she was provided information regarding ratings and 
effective dates.  Although the claim was not subsequently 
readjudicated, accrued benefits claims must be based on 
evidence in the file at the date of death, and no additional 
records constructively in VA's possession were identified.  
Therefore, the failure to provide notice prior to the initial 
adjudication is harmless error.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Hence, the VCAA notice requirements 
have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159.  

The duty to assist in an accrued benefits claim is limited to 
obtaining evidence already constructively in VA's possession, 
and to obtaining evidence of the appellant's standing to 
pursue the claim, if not already of record, neither of which 
was indicated in this case.  See 38 C.F.R. § 3.1000(c) 
(2006).  There is no evidence of VA treatment, and service 
medical records were obtained prior to the veteran's death.  
Although she submitted additional private medical evidence 
after her hearing, without a waiver, this evidence may not be 
considered in the accrued benefits claim.  Thus, the Board 
also concludes that VA's duty to assist has been satisfied, 
and the appellant is not prejudiced by the Board considering 
the merits of the claims in this decision.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Accrued benefits

The veteran's claim for service connection for cancer was 
received in April 2003.  In June 2003, the RO denied service 
connection for rectal cancer with metastases in the pelvis 
and prostate.  He appealed, but, unfortunately, died prior to 
the completion of appellate development.  The appellant, his 
surviving spouse, claimed service connection for cancer, for 
accrued benefits purposes.  

Periodic monetary benefits to which a veteran was entitled at 
the time of death, under existing ratings or decisions, or 
based on evidence in the file at the date of death, and due 
and unpaid, shall upon the death of the veteran be paid to 
certain survivors including his surviving spouse.  
38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2006).  Evidence in 
the file at date of death means evidence in VA's possession 
on or before the date of the beneficiary's death, even if 
such evidence was not physically located in the VA claims 
folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4); Hayes v. Brown, 4 Vet.App. 353 (1993).  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including malignant tumors, if the 
disability was manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1110, 
1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service medical records do not show any prostate 
abnormalities or cancer during service, and after service, 
the veteran was initially diagnosed with adenocarcinoma at 
the rectosigmoid area in March 1989.  At his 2004 hearing, 
the veteran testified that he began experiencing symptoms in 
1988.  There is no medical evidence indicating, nor is it 
contended, that carcinoma began during service.  

Instead, the appellant contends that the veteran's cancer 
developed as a result of his exposure to Agent Orange in 
Vietnam.  Service records show that the veteran served in 
Vietnam, and a veteran who served in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed 
during such service to certain herbicide agents (e.g., Agent 
Orange).  In the case of such a veteran, service incurrence 
for the following diseases will be presumed if they are 
manifest to a compensable degree within specified periods, 
even if there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and sub-acute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, and trachea), and 
soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  

At a Travel Board hearing in July 2004, the veteran said that 
he had initially been diagnosed with colon cancer in 1989, 
and, following surgery, radiation, and chemotherapy, did not 
have any problems until 1993, when he developed liver cancer.  
Prostate cancer was first diagnosed in 2001, and at that 
time, he did not have cancer anywhere else.  Therefore, it 
was asserted that the prostate cancer was an independent 
cancer, not related to the previous colon cancer.  The 
veteran also testified that he believed that in any event all 
of the cancers he had were related to Agent Orange exposure, 
pointing out that he had extensive exposure to herbicides in 
Vietnam, and that there was no cancer in his family.  Similar 
contentions were raised by the appellant in her Travel Board 
hearing in November 2006.

Private medical records on file at the time of the veteran's 
death included pathological reports dated in July 1993, which 
showed metastatic adenocarcinoma in the liver, compatible 
with large bowel primary.  Biopsies in August 1997 disclosed 
adenocarcinoma in the rectum, arising at the squamocolumnar 
junction, and metastatic adenocarcinoma in the liver.  The 
rectal tumor was noted to be histologically similar to the 
previous colon cancer, but was best considered a new primary 
based on the growth pattern.  A presacral mass colon biopsy 
in September 2001 was "worrisome" for adenocarcinoma.  

Also of record were private treatment records, examination 
reports, and radiological study reports dated from February 
2002 to May 2003.  Records from Dr. Greco dated from March 
2002 to May 2003 report that the veteran was initially 
diagnosed with adenocarcinoma at the rectosigmoid area in 
March 1989.  He underwent resection, followed by radiation 
and chemotherapy.  He did well until 1993 when he developed 
an isolated liver metastases, which was surgically resected.  
He did well again until June 1997, when he developed a rectal 
mass, showed to be local recurrent adenocarcinoma.  He 
underwent resection with a colostomy, but no other therapy.  
In March 2003, it was noted that he had carcinoma involving 
his prostate, which, after review, was felt to be most 
consistent with rectal cancer involving the prostate.  

In March 2003, the veteran underwent surgery, including 
transurethral resection of the prostate; postoperatively, he 
was diagnosed with bilateral ureter stricture secondary to 
metastatic rectal cancer.  Pathological studies of the 
prostate tissue disclosed a high grade carcinoma, 
morphologically most consistent with high grade urothelial 
carcinoma.  There was extensive involvement of the prostate 
glands by what appeared to be a high grade urothelial 
carcinoma.  A PSA stain was performed to exclude the 
possibility of an endometrioid/ductal prostatic 
adenocarcinoma.  The large atypical ductular type structures 
were negative for PSA.  The pathologist concluded: "The lack 
of PSA staining effectively excludes a ductal prostatic 
adenocarcinoma."  

In an addendum dated several days later, the pathologist 
reported that in light of additional clinical information 
recently provided, the tumor was best classified as an 
extension from the patient's known rectal carcinoma.  
Morphologically, it was consistent with carcinoma from that 
site. Clinical correlation was recommended. 

In a letter dated in April 2003, F. A. Greco, M.D., wrote 
that the veteran was a patient of his with advanced 
metastatic rectal cancer involving the pelvis.  He had 
urinary retention and was found to have progression within 
the prostate.  

F. Lohrasbi, M.D., wrote, in an April 2003 letter, that the 
veteran had metastatic rectal cancer, despite multiple 
operations.  The tumor in the pelvis had obstructed his 
kidneys and bladder.  Records of Dr. Lohrasbi's treatment of 
the veteran's urological symptoms were also of record.  

H. Burris III, M.D., wrote, in June 2004, that the veteran 
had been under his care for the treatment of metastatic 
colorectal cancer of the past several years.  He had 
recurrent refractory and metastatic disease.  Despite 
surgery, chemotherapy, and radiation therapy, his tumor had 
been aggressive and resistant to most therapies.  Dr. Burris 
said he strongly believed that the veteran's prior exposure 
to Agent Orange while serving in the military likely 
contributed to the development of his cancer.  

While the appellant believes that the prostate cancer should 
be considered a primary cancer, as a layperson, she is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The medical 
evidence establishes that the cancer in the prostate was 
metastatic from another primary site, most likely the rectum.  
The presumption of service connection is rebutted if the 
cancer develops as the result of metastasis; thus, in effect, 
the presumption only applies to the primary cancer.  See 
Darby v. Brown, 10 Vet. App. 243 (1997); VAOPGCPREC 18-97.  
Thus, service connection is not warranted on a presumptive 
basis.

Nevertheless, the availability of presumptive service 
connection for some conditions based on exposure to Agent 
Orange does not preclude direct service connection for other 
conditions based on exposure to Agent Orange.  This is 
particularly important when there is an approximate balance 
of positive and negative evidence in an appellant's 
particular case because a claimant is entitled to the benefit 
of the doubt.  Stefl v. Nicholson, No. 04-2192 (U.S. Vet. 
App. Mar. 27, 2007).  However, establishing "[a]ctual 
causation carries a very difficult burden of proof."  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In June 2004, Dr. Burris, the veteran's physician, wrote that 
he strongly believed that the veteran's prior exposure to 
Agent Orange while serving in the military likely contributed 
to the development of his cancer.  Dr. Burris did not provide 
the basis for his belief.  

According to the Agent Orange Act, National Academy of 
Sciences (NAS) was selected to review and evaluate the 
available scientific evidence regarding associations between 
diseases and exposure to dioxin and other chemical compounds 
in herbicides, as an independent, nonprofit scientific 
organization, with appropriate expertise, and which was not 
part of the Federal Government.  Feb. 6, 1991, P.L. 102-4, § 
3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 
503(a), (b)(1), 105 Stat. 424, 425.  

Thus, claims based on Agent Orange exposure are unique in 
that entitlement, under the presumptions codified in 38 
U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on 
a positive statistical association shown by analysis of 
medical and scientific evidence, and in that an association 
is considered positive if the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association.  See 38 U.S.C.A. § 1116(b); 38 
C.F.R. § 1.17(d)(1).  Thus, the benefit of the doubt rule has 
already been considered in determining whether there is a 
positive statistical association.  

NAS published its initial findings in 1993, and then, 
beginning in 1996, has published biannual reviews, and, after 
reviewing this and other information, VA has periodically 
published notice, in the Federal Register, of diseases 
determined to be not associated with exposure to herbicide 
agents on several occasions.  Consistently, NAS has found 
that, with only rare exceptions, studies on gastrointestinal 
tract cancers (i.e., stomach, colon, rectal, and pancreatic 
cancers) and exposure to herbicides in production, from 
agricultural use, from environmental sources, and among 
veteran populations provided no evidence of any increase in 
risk.  See 68 FR 27630, 27639 (May 20, 2003) (most recent 
summary prior to veteran's death); see also 72 FR 32395-32407 
(June 12, 2007) (most recent summary).  As a result, taking 
account all of the available evidence and NAS' analysis, the 
VA Secretary has found that the credible evidence against an 
association  between herbicide exposure and gastrointestinal 
tract tumors outweighs the credible evidence for such an 
association, and he has determined that a positive 
association does not exist. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The Board finds that the NAS summary, based on critical 
review, under defined scientific standards, that there is no 
correlation between colorectal cancer and dioxin exposure to 
be more probative than Dr. Burris's unsupported opinion.  In 
this regard, as noted above, the NAS review encompasses 
worldwide studies of dioxin exposure, including studies 
specifically involving Vietnam veterans, and concluded, in 
essence, that a connection was less likely than not.  
Considering all of these factors, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for rectal cancer with metastases in the 
pelvis and prostate, for accrued benefits purposes.  As a 
result, the benefit-of-the-doubt does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for rectal cancer with metastases in the 
pelvis and prostate, for accrued benefits purposes, is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


